Citation Nr: 1803330	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  15-03 143	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to a further temporary total rating for the service-connected open angle glaucoma of the bilateral eyes, status-post cataract removal of the right eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to May 1980 and May 1982 to November 1996 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In October 2012, the RO issued a statement of the case (SOC) on claims for higher ratings for the Veteran's eye disabilities and right knee disability, and claims for service connection for  a prostate disorder, thyroid disorder, and bilateral gynecomastia.  The Veteran did not perfect an appeal of these claims.  Thus, these issues are not currently on appeal and will not be addressed by the Board.

In a June 2015 rating decision, the RO awarded a temporary total rating for the Veteran's bilateral eye disability, effective from May 24, 2012 to July 31, 2012.  In a separate June 2015 decision, the RO also awarded a schedular rating of 100 percent for the bilateral eye disability, effective from December 11, 2014.  The above-captioned claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a December 2017 letter, the appellant withdrew this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to a further temporary total rating for the service-connected open angle glaucoma of the bilateral eyes, status-post cataract removal of the right eye, is dismissed.



		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


